The plaintiff in error, S.M. Rogers, was convicted at the July, 1913, term of the county court of McIntosh county on a charge of selling intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a period of sixty days and a fine of one hundred dollars. This appeal is without merit. The questions raised have been settled adversely to the contentions of plaintiff in error by former opinions of this court. We find no error in the record. The judgment of the trial court is, therefore, affirmed.